Case: 12-50869      Document: 00512607547         Page: 1    Date Filed: 04/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 12-50869                               FILED
                                  Summary Calendar                         April 24, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAFAEL CORONA-JIMENEZ, also known as Rafael Corrona-Jimenez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:10-CR-224-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Rafael Corona-Jimenez was convicted by a jury of illegal reentry into the
United States after deportation and was sentenced to 60 months of
imprisonment and three years of supervised release. He argues that the above-
guidelines sentence is substantively unreasonable because it was greater than
necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a). Corona-
Jimenez asserts that his offense of illegal reentry was, at most, an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-50869    Document: 00512607547     Page: 2   Date Filed: 04/24/2014


                                 No. 12-50869

international trespass and that the district court gave inordinate weight to his
prior offenses.
      We review sentences for reasonableness in light of the § 3553(a) factors.
See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005). Corona-
Jimenez has not established that his sentence was substantively unreasonable.
We have rejected his argument that the Guidelines overstate the seriousness
of illegal reentry because it is simply an international trespass offense. See
United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008).
      Also, the record reflects that the district court had an adequate basis for
the sentence imposed and was guided by the § 3553(a) factors in deciding that
an upward variance was merited. The district court made an individualized
assessment and concluded that the guidelines range did not adequately take
into account the § 3553(a) factors, including Corona-Jimenez’s criminal history
and characteristics, the need to promote respect for the laws of the United
States, the need to impose a just punishment, the need to deter future crimes,
and the need to protect the public.        To the extent that Corona-Jimenez
disagrees with his sentence and the district court’s weighing of the § 3553(a)
factors, he has not shown that the district court abused its discretion on that
basis. See Gall v. United States, 522 U.S. 38, 51 (2007). Furthermore, under
the totality of the circumstances, the 60-month sentence was not so
disproportionate as to overcome the factors supporting its imposition. See
United States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008).
      AFFIRMED.




                                       2